Citation Nr: 1232118	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbago, lumbar herniated disk, lumbar osteoporosis.

2.  Entitlement to an initial disability rating in excess of 20 percent for left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, from October 3, 2005.

3.  Entitlement to an initial disability rating in excess of 20 percent for right lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, from October 3, 2005.

4.  Entitlement to a compensable disability rating for lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1980, from December 1980 to December 1984, and from January 2003 to October 2005.  He also had duty in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeal (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for osteoporosis, and granted service connection for herniated disk at L3-L4 with right lower extremity radiculopathy, and assigned this a 10 percent disability rating effective March 14, 2003.  In that rating decision the RO also declined to reopen a claim for service connection for back strain as secondary to old compression fracture at L1, on finding that no new and material evidence was presented in order to reopen the claim; and the RO denied a compensable disability rating for lipoma.  

The case was subsequently transferred to the jurisdiction of the Montgomery, Alabama RO.  In a December 2007 rating decision, because the Veteran had returned to active duty from July 28, 2003 to October 2, 2005, the RO terminated the existing lumbar spine disability rating compensation effective from July 28, 2003 to October 2, 2005; and effective October 3, 2005 (following the end of that period of active duty) the RO reverted the disability rating compensation to the previously assigned levels in effect prior to the Veteran's active duty.

In his May 2006 substantive appeal, the Veteran had requested a hearing before a Veterans Law Judge, however, he subsequently withdrew that request and thus his request for a Board hearing is deemed withdrawn.

In a March 2010 decision, the Board remanded the case for further development.

In a December 2011 rating decision, the RO assigned a 40 percent disability rating for lumbago, lumbar herniated disk, lumbar osteoporosis, effective March 14 to July 28, 2003, and from October 3, 2005.  The effective dates reflect the Veteran's return to active duty from July 28, 2003, to October 2, 2005.  The identified service-connected lumbar spine disability reflects the RO's grant of service connection for osteoporosis of the lumbar spine and for lumbar spine lumbago, constituting the claimed lumbar spine back strain.  Thus, the prior appeals as to service connection for osteoporosis and for back strain are no longer before the Board on appeal.

The RO's December 2011 rating decision also granted separate 20 percent disability ratings, effective October 3, 2005, for (1) left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, and (2) right lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis. 

The issue of entitlement to a compensable disability rating for lipoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that lumbago, lumbar herniated disk, lumbar osteoporosis is productive of unfavorable ankylosis of the lumbar spine or entire thoracolumbar spine; favorable ankylosis of the entire spine; residuals of fracture of vertebra without cord involvement and with abnormal mobility requiring neck brace; incapacitating episodes having a total duration of at least six weeks in the last year; or any associated objective neurological abnormalities except for bilateral lower extremity neurologic impairment.

2.  The preponderance of the evidence is against a finding that left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, is productive of moderately severe incomplete paralysis, or worse symptoms, of the left lower extremity sciatic nerve during the period beginning from October 3, 2005.

3.  The preponderance of the evidence is against a finding that right lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, is productive of moderately severe incomplete paralysis, or worse symptoms, of the left lower extremity sciatic nerve during the period beginning from October 3, 2005.

4.  Prior to October 3, 2005, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for lumbago, lumbar herniated disk, lumbar osteoporosis, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, for the period from October 3, 2005, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2011). 

3.  The criteria for an initial disability rating in excess of 20 percent for right lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, for the period from October 3, 2005, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2011). 

4.  Prior to October 3, 2005, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's lumbar spine disability rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  He was afforded VA examinations regarding his claim for a higher initial disability rating for his service-connected lumbar spine disability.  The Board finds that in combination, the VA examinations obtained are adequate to decide the issue as they include examinations, and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The examination reports show that VA considered all of the pertinent evidence of record, to include the statements of the Veteran.  The Veteran has not asserted that symptoms of the lumbar spine have worsened since the most recent VA examination that was conducted in October 2010.  Based on the foregoing, the Board finds that findings from these examinations are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Disability Rating Claim

The Veteran asserts that his service-connected lumbar spine disability, identified by the RO as lumbago, lumbar herniated disk, lumbar osteoporosis, warrants a higher disability rating than the 40 percent rating currently assigned during the pendency of the claim; and that the ratings assigned for his bilateral lumbar radiculopathies associated with the lumbago, lumbar herniated disk, lumbar osteoporosis, also warrant higher evaluations than the currently assigned 20 percent ratings for each lower extremity during the pendency of these claims, effective October 3, 2005.  

A.  Law and Regulation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected disability is deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.  

The Veteran submitted his claim in March 2003, following the September 23, 2002 effective date for the revision in the criteria for rating intervertebral disc syndrome, and prior to the revisions of the criteria for rating general diseases and injuries of the spine effective September 26, 2003. 

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5285, in effect prior to September 26, 2003, residuals of a fracture of a vertebra with cord involvement, bedridden, or requiring long leg braces is rated 100 percent.  Without cord involvement but with abnormal mobility requiring a neck brace (jury mast) warrants a 60 percent evaluation.  In other cases the disability is rated in accordance with definite limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5286, in effect prior to September 26, 2003, a 60 percent rating was assigned for ankylosis of the spine at a favorable angle.  A 100 percent rating was assigned for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5289 in effect prior to September 26, 2003, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  A 40 percent rating was assigned for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, a maximum rating of 40 percent was assigned for severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5293, in effect from September 23, 2002 and prior to September 26, 2003, the criteria for a 40 percent evaluation contemplate findings reflective of intervertebral disc syndrome, with severe, recurring attacks, with intermittent relief.  The criteria for the next higher 60 percent evaluation requires findings reflective of a pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a maximum rating of 40 percent rating was assigned for lumbosacral strain, with severe symptoms with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or, some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2001).

Under the revised criteria that is in effect from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under VA's revised Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011).  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

B.  Analysis

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from date of claim on March 14, 2003, reflecting the findings contained in the reports of VA examinations and other medical records on file in claims files and the Virtual VA database, dated through December 2011.  

1.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

On the basis of evaluation for musculoskeletal range of motion, the Veteran's lumbago, lumbar herniated disk, lumbar osteoporosis, is currently evaluated as 40 percent disabling for the entire period of service connection from March 14, 2003, except for the period of active duty from July 28, 2003 to October 2, 2005.  

To warrant a disability rating in excess of 40 percent on the basis of limitation of motion during any part of the period of appeal, the evidence must show findings productive of either (1) residuals of vertebral fracture without cord involvement, with abnormal mobility requiring neck brace (jury mast), (2) favorable angle complete bony fixation (ankylosis) of the spine, (3) unfavorable ankylosis of the lumbar spine, or (3) Incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 (2002).  

In addition, with respect to the period beginning from September 26, 2003 (effective date for regulatory revisions discussed above), to warrant a rating in excess of the current 40 percent rating on the basis of limitation of motion, the evidence must show findings productive of either: (1) unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine, or (2) intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

On review of the record as contained in the reports of VA examinations conducted in February 2004 and October 2010, and VA and treatment records during the relevant period, none of these documents contain evidence of lumbar spine symptomatology productive of the above rating criteria so as to warrant a rating in excess of 40 percent during any period on the basis of limitation of motion, or of total duration of incapacitating episodes during any 12-month period.  

The February 2004 VA examination report shows that the Veteran reported complaints of low back pain.  On physical examination he was in some discomfort, limping and lifting, and his posture was bad.  He tended to stand while being bent over to the left and his gait was affected.  X-ray examination of the lumbar spine showed findings consistent with old compression fracture, superior border L1, compression at about 15 degrees.  There was significant osteoporosis of the lumbar spine, and multilevel spondylotic changes.  MRI records of August 2003 show a herniated disk at L3-L4, protruded into the right foramina; multilevel desiccation of the lumbar disk disease, L4-L5 and L5-S1, and the presence of L1 compression fracture injury.  The examiner noted that the history showed that the compression fracture injury occurred in 1970 prior to active service from 1976 to 1984. 

On range of motion study, the lumbar spine had flexion to 60 degrees with pain at 20 degrees; extension to 20 degrees with pain at 10 degrees; right and left lateral flexion to 30 degrees, bilaterally; and right and left rotation to 45 degrees, bilaterally.  

During the October 2010 VA examination the Veteran reported that his condition had gradually worsened, with pain in the lower spine radiating to the toes of both lower extremities.  He was limited in sitting, walking or standing.  On review of systems, the Veteran reported that he was incapacitated daily.  He reported having stiffness, limited motion, back pain, radiation of pain, leg pain, weakness, paresthesias, and numbness.  The Veteran reported having flare-ups caused by activity, weather, and standing on concrete, which was alleviated by medication and rest.  The flare-ups occurred every two to three weeks, lasting hours to two days, and resulting in severe symptoms.  The Veteran reported that during flare-up he had 70 percent additional limitation of motion or other functional impairment.  He reported required a cane for ambulation due to the lumbar spine disability.

On examination there was no fracture of vertebral bodies.  On examination of range of motion, flexion was to 70 degrees with pain from 30 to 70 degrees; extension was to 10 degrees with pain from zero to 10 degrees; right and left lateral flexion was to 15 degrees with pain throughout; and right and left lateral rotation was from zero to 18 degrees with pain throughout.  After examination including X-rays, the report contains a diagnosis of degenerative joint disease, degenerative disc disease of the lumbar spine with lower extremity radiculopathy.

These findings approximate at most the criteria for a 20 percent disability rating under the revised criteria.   38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011).  Also, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or favorable ankylosis of the entire spine, or residuals of fracture of vertebra with abnormal mobility requiring neck brace, so as to warrant a rating based on limitation of motion in excess of 40 percent, even with consideration of DeLuca.  Id.; 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).
 
The remainder of the clinical record, as reflected in VA treatment records, is not inconsistent with the above VA examinations' findings.  Based on review of the totality of the competent medical evidence on file, the evidence does not provide for a disability rating in excess of 40 percent for the low back disability on the basis of limitation of motion at any time during the appeal period, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).




2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence also does not show any evidence of incapacitating episodes to any extent that would warrant an evaluation on that basis in excess of the current 40 percent rating in effect during the appeal period.  At the February 2004 VA examination the examiner opined that the Veteran had severe disability; however, there is no indication by that examiner that the Veteran had had any significant incapacitating episodes.  The examiner did not report that the Veteran had any such episodes.

At the November 2010 VA examination, the examiner made no finding that the Veteran had had incapacitating episodes.  The Veteran himself stated that he was incapacitated daily; however, he also reported that he had flare-ups usually every two to three weeks due to such activity such as standing on concrete, which to a great extent is contrary to the notion that he was incapacitated daily.  

None of the evidence on file shows that there have been any incapacitating episodes to any extent that would warrant a disability rating in excess of 40 percent, that is, there is no evidence of any incapacitating episodes having a total duration of at least six weeks during any past 12-month period so as to warrant a 60 percent disability rating.  Thus, none of the evidence shows any significant extent of incapacitating episodes so as to warrant a rating in excess of the current 40 percent in effect, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

3.  Associated Lower Extremity Neurologic Symptoms

The Veteran's left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, and his right lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis, are each currently evaluated as 20 percent disabling effective from October 3, 2005.  

At issue still is whether the Veteran is entitled to a higher rating than 20 percent for either of these disabilities for the period from October 3, 2005; and whether the Veteran is entitled to a separate compensable disability rating for either side for any part of the period prior to October 3, 2005. 

The February 2004 VA examination report shows that the Veteran reported complaints of low back pain.  The Veteran did not complain of any numbness or tingling in the lower extremity.  On examination, there was sciatic percussion on the right side, and right straight leg raising was positive at about 60 degrees.  The right hip showed no atrophy.  After examination the report contains an impression of herniated disk at L3-L4 with right lower extremity radiculopathy and right sided protrusion into the foramina.  The report contains no complaints or findings pertaining to the left lower extremity referable to left lumbar radiculopathy associated with lumbago, lumbar herniated disk, lumbar osteoporosis.  

During the October 2010 VA examination the Veteran reported that his condition had gradually worsened, with pain in the lower spine and radiation to the toes of both lower extremities.  Review of systems shows that the Veteran reported a history of weakness or paralysis of the legs, with numbness of the legs but no paresthesias.  On examination, straight leg raising was positive, presumably for both lower extremities.  The Veteran had normal coordination and negative Romberg's sign.  Reflex examination of the lower extremities were normal.  

Sensory examination of the lower extremities for vibration and pain/pinprick were decreased from the toes to knees.  Position sense was normal; light touch was normal; and there was no dysesthesias.  Motor examination of the left and right lower extremities at the hip, knee, ankle and great toe were all recorded as 4 (active movement against some resistance) on the left, and 3 (active movement against gravity) on the right.  Muscle tone was normal with no atrophy.

Review of the remainder of the VA and private medical evidence on file contains no significant variance from the findings of these two VA examination reports as discussed above.

As provided in Note (1) above, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The February 2004 VA examination shows that the Veteran was diagnosed with herniated disc at L3-L4 with right lower extremity radiculopathy and right-sided protrusion into the foramina.  There were no left-sided findings or complaints.  Although he did not complain of any numbness or tingling in his right lower extremity, the Board finds that, resolving all reasonable doubt in his favor, a separate 10 percent rating is warranted under Diagnostic Code 8520 prior to October 3, 2005.  In this regard, in light of the absence of any complaint of numbness or tingling, the Board finds that the preponderance of the evidence is against a finding of entitlement to a 20 percent rating under Diagnostic Code 8520 prior to October 3, 2005.

As reflected in the most recent VA examination report of October 2010, there is no evidence that, during the period from October 3, 2005, either side is more than sensory in nature.  Sensory examination showed decreased perception, with complaints of weakness and numbness but no paresthesias.  Motor examination showed active movement against gravity or against some resistance, and muscle tone was normal with no atrophy.  There was decreased sense of vibration and pain, but light touch was normal.  This disability picture as to each lower extremity is shown to be productive of no more than moderate incomplete paralysis for the period from October 3, 2005.  

Therefore, a disability rating in excess of 20 percent is not warranted for the period from October 3, 2005 for either the left lumbar radiculopathy or the right lumbar radiculopathy, both associated with lumbago, lumbar herniated disk, lumbar osteoporosis.  The preponderance of the competent evidence is against a finding for the left or right side that the condition is productive of a moderately severe or worse condition, so as to warrant a 40 percent disability rating under Diagnostic Code 8520, for either side of the lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.    

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the left and right lower extremities, and as to the level of severity of pain or numbness he perceives in the lower extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the left or right lower extremity.

As discussed above, however, the medical findings are shown to consist essentially of only sensory involvement (with no evidence of any associated neurologic abnormality on the left prior to October 3, 2005).  Further, there is no evidence of any significant atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory.  On that basis, the Board finds that the evidence is productive of disability analogous to moderate incomplete paralysis for the period from October 3, 2005, for both lower extremities.  

Based on the foregoing, a grant of 20 percent, and no more, is warranted for the radiculopathy of the right lower extremity associated with the lumbar spine disability for the period prior to October 3, 2005.  The preponderance of the evidence is against granting at any time prior to October 3, 2005: (1) a disability rating greater than 20 percent for the right lower extremity, or (2) a separate compensable rating for the left lower extremity, for neurologic manifestations associated with the lumbar strain.  The preponderance of the evidence is also against granting a disability rating greater than 20 percent for the left or right lower extremity, for neurologic manifestations associated with the lumbar strain, at any time during the period beginning from October 3, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  


4.  Other Neurologic Abnormalities

Other than of the lower extremities, the Veteran has made no claim and there is no evidence of any objective neurologic abnormalities associated with the service-connected lumbago, lumbar herniated disk, lumbar osteoporosis.  Neither of the two relevant VA examinations' reports contain any reference to associated neurologic abnormalities such as bowel or bladder problems, erectile dysfunction, or other neurogenic conditions referable to a lumbar spine disability.

Review of the treatment records contained in the claims files and Virtual VA database show no indication of any such conditions linked as due to or part of the low back disability.  In this regard, the recent VA treatment records from Virtual VA dated in 2011 include for follow-up treatment of the low back condition in January and June 2011, which shows no findings as to any other objective neurologic abnormalities associated with the service-connected lumbago, lumbar herniated disk, lumbar osteoporosis.  Based on the foregoing, the preponderance of the evidence is against a finding of other neurologic abnormalities being associated with the service-connected low back disability.  The competent evidence does not show and the Veteran has not claimed having any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  

5.  Conclusions

As to the grant here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the rating increase granted here.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  Although the October 2010 VA examination report reflects that the Veteran's lumbar spine disability would impact his ability to work due to low back pain, decreased mobility, lack of stamina, and weakness or fatigue, the Veteran has not described any unusual or exceptional features associated with his low back disability and associated lower extremity neuropathies that cannot be evaluated under the schedular criteria of the Rating Schedule.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court has held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in an August 2011 rating decision, the RO has already granted TDIU based primarily on the low back disability so further consideration of entitlement to TDIU is unnecessary.


ORDER

A schedular disability rating in excess of 40 percent for lumbago, lumbar herniated disk, lumbar osteoporosis, is denied. 

A schedular disability rating in excess of 20 percent for the period from October 3, 2005, for radiculopathy of the left lower extremity associated with lumbago, lumbar herniated disk, lumbar osteoporosis, is denied.

A schedular disability rating in excess of 20 percent for the period from October 3, 2005, for radiculopathy of the right lower extremity associated with lumbago, lumbar herniated disk, lumbar osteoporosis, is denied.

Subject to the law and regulations governing payment of monetary benefits, prior to October 3, 2005, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is granted.


REMAND

Before addressing the merits of the issue of entitlement to a compensable disability rating for lipoma currently on appeal, the Board finds that additional development is required.  In the remand part of the Board's March 2010 decision, the Board remanded the lipoma rating claim in order for the RO to arrange for the Veteran to be afforded skin examination to determine medical facts relevant to the adjudication of the disability rating claim, and thereafter for the RO to readjudicate the claim.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  The RO complied with the remand instructions to the extent that the RO scheduled the Veteran for VA examination, which was then conducted in October 2010.  

However, there is no Supplemental Statement of the Case (SSOC) on record to reflect RO consideration of this recent VA examination report or of any other competent evidence relevant to the claim added to the file since the March 2006 statement of the case (SOC), which was the last SOC or SSOC issued on this matter.  An SSOC is a document prepared by the RO to inform an appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  As pertinent here, it is furnished pursuant to a remand from the Board if pursuant to that remand, the RO develops the evidence, unless the Board specifies in the remand that such document is not required or if only considering records previously considered and discussed in a prior SOC or SSOC.  See 38 C.F.R. § 19.31 (2011).  Because the RO failed to readjudicate and issue a SSOC on the issue currently on appeal following further evidentiary development on remand, this case must be remanded for such action. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to a compensable disability rating for lipoma.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


